PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HATTENDORF et al.
Application No. 15/104,306
Filed: June 14, 2016
For: HARDENED NICKEL-CHROMIUM-TITANIUM-ALUMINUM ALLOY WITH GOOD WEAR RESISTANCE, CREEP RESISTANCE, CORROSION RESISTANCE AND WORKABILITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 07, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is DISMISSED AS MOOT.
 
A review of the file indicates that the above-identified application is in fact not being held abandoned for failure to timely file an oath or declaration.  In this regards, the notice requiring inventor’s oath/declaration mailed May 03, 2021, requested a new oath do to illegible information, giving petitioner no later than the date in which the issue fee is paid from the Notice of Allowance and Fee(s) due mailed April 28, 2021.  However, in lieu of the corrected Notice of Allowance and fees due withdrawing the previous Notice of Allowance and fees due petitioner has until the new due date of August 13, 2021, to file.  Petitioner has submitted the oath/declaration on May 06, 2021, which is considered as timely filed.  Therefore, the petition is unnecessary and deemed a moot issue.
 
The application is being retained in the Office of Data Management awaiting to be processing into a patent.






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions